Citation Nr: 1001092	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from September 1967 
to September 1970, including service in the Republic of 
Vietnam from March 1968 to February 1969.  He also had 
subsequent periods of active duty for training with the 
California Army National Guard from September 1980; and 
active military service from February 2003 to February 2004, 
including service in support of Operation Enduring Freedom 
and Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
bilateral hearing loss and the appellant's request for a 
rating in excess of 20 percent for his service-connected type 
II diabetes mellitus.  The RO also granted service connection 
and a noncompensable evaluation for erectile dysfunction.  

In November 2007 the appellant testified before the 
undersigned Veterans Law Judge at a hearing in Washington, 
DC.  The transcript of that hearing was prepared and has been 
included in the claims folder for review.  Following that 
hearing, the Board issued a Decision/Remand in December 2007.  
In that action, the Board denied the appellant's request for 
the assignment of a compensable evaluation for erectile 
dysfunction and then remanded the remaining issues involving 
diabetes mellitus and bilateral hearing loss.  The appeal was 
remanded to the RO via the Appeals Management Center (AMC), 
located in Washington, DC.  

In a rating decision issued in March 2008, service connection 
for hearing loss of the right ear was granted.  In that same 
decision, service connection for tinnitus was also awarded.  
Service connection was not, however, granted for hearing loss 
of the left ear.  The claim was then returned to the Board 
for review.

The Board then issued, in June 2008, a Decision/Remand.  In 
the decision portion of the action, the Board denied the 
appellant's request for the assignment of a disability 
evaluation in excess of 20 percent for type II diabetes 
mellitus.  The issue involving hearing loss of the left ear 
was once again remanded to the RO via the AMC.  The claim has 
since been returned to the Board for review.  

Unfortunately, the appeal is once REMANDED to the RO via the 
AMC.  VA will notify the appellant if further action is 
required.


REMAND

As reported above, the Board issued a Decision/Remand in June 
2008 in which the claim was being returned to the Nashville 
RO and more specifically the Tennessee Valley Health Care 
System (VA Medical Center) for additional action.  The Board 
tasked the RO/AMC with the following action:

Refer the issue of service connection for 
left ear hearing loss back to the 
February 2008 C&P examiner for 
clarification of that examiner's February 
2008 opinion.  In view of the examiner's 
opinion that the veteran's right ear 
hearing loss and tinnitus are related to 
active military service the examiner is 
requested to explain why the veteran's 
left ear hearing loss is not also related 
to service or whether it is at least as 
likely as not (50 percent or greater 
probability) that the left ear hearing 
loss is related to a period of active 
service.

If the February 2008 examiner is no 
longer available, schedule the veteran 
for a new examination with regard to his 
claim for service connection for left ear 
hearing loss.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The veteran must be given an 
opportunity to describe his noise 
exposure during active military service.  
The examiner is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater) that 
the veteran's current left ear hearing 
loss was incurred in or aggravated by 
active military service.  A complete 
rationale for this opinion must be set 
forth in the examination report.

The record indicates that an individual from the VAMC 
attempted to contact the appellant on June 29, 2008.  A 
separate letter was sent to him by the Huntington, West 
Virginia, RO, acting on the behalf of the AMC in Washington, 
DC.  That letter requested any additional information 
concerning the appellant's hearing loss in the left ear.  The 
record then indicates that an audiological examination was 
scheduled for the appellant and that, purportedly, the 
appellant refused to attend the examination.  Per a statement 
from the appellant's accredited representative, another 
examination was scheduled in February 2009.  However, the 
appellant was unable to attend due to a previously scheduled 
class.  

Upon reviewing the claims folder that has been returned to 
the Board after its last action, the Board is of the opinion 
that the requested information was not obtained.  In other 
words, the RO/AMC did not comply with the remand 
instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  As the documents obtained did 
not specifically attain the information needed by the Board, 
the claim must be returned to the RO for the requested 
information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC/RO for the following 
development:

1.  Refer the issue of service connection 
for left ear hearing loss back to the 
February 2008 C&P examiner for 
clarification of that examiner's February 
2008 opinion.  In view of the examiner's 
opinion that the appellant's right ear 
hearing loss and tinnitus are related to 
active military service the examiner is 
requested to explain why the appellant's 
left ear hearing loss is not also related 
to service or whether it is at least as 
likely as not (50 percent or greater 
probability) that the left ear hearing 
loss is related to a period of active 
service.

If the February 2008 examiner is no 
longer available, schedule the appellant 
for a new examination with regard to his 
claim for service connection for left ear 
hearing loss.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The appellant must be given an 
opportunity to describe his noise 
exposure during active military service.  
The examiner is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater) that 
the appellant's current left ear hearing 
loss was incurred in or aggravated by 
active military service.  A complete 
rationale for this opinion must be set 
forth in the examination report.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

2.  Following completion of the 
foregoing, the RO/AMC must review the 
examination report (and any addendums) 
and ensure that the above requested 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  See Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Thereafter, the RO/AMC should re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and the accredited 
representative should be provided a 
supplemental statement of the case 
(SSOC), including all the evidence 
received since the March 2009 SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.

If it is necessary for another audiological examination to be 
performed, the appellant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


